DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               CARLO ALBA,
                                Appellant,

                                      v.

               PEOPLE'S TRUST INSURANCE COMPANY,
                            Appellee.

                              No. 4D21-1184

                              [March 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carols A. Rodriguez, Judge; L.T. Case No. CACE20-3564.

  Samuel Alexander of Alexander Appellate Law, P.A., DeLand, for
appellant.

   Patrick M. Chidnese of Bickford & Chidnese, LLP, Tampa, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.